Citation Nr: 0613487	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  03-02 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an eye disability, to 
include macular degeneration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from August 1969 to 
March 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Waco, 
Texas, that denied service connection for bilateral macular 
degeneration.  Jurisdiction over the matter was subsequently 
transferred to the Baltimore RO.

The Board remanded the matter to the RO via the Appeals 
Management Center (AMC) in August 2004 for the purpose of 
obtaining additional evidence and curing specified due 
process deficiencies.  In December 2005, the Board requested 
an expert medical opinion from the Veterans' Health 
Administration (VHA).  See 38 C.F.R. § 20.901 (2005).  The 
VHA expert provided a response dated in January 2006.  In 
March 2006, the Board provided a copy of the opinion to the 
veteran to review and an opportunity to respond.  Responses 
were received by the veteran in March and April 2006.

In June 2005, the veteran filed a claim for special monthly 
pension based on the need for regular aid and attendance of 
another person or by reason of being housebound.  There is 
also an outstanding claim for a nonservice-connected pension.  
Both issues are referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  A disability of the eyes (other than myopia and 
hyperopia) was not noted at the time of entry into active 
service, but the probative evidence clearly and unmistakably 
establishes that veteran's bilateral macular degeneration 
existed before examination, acceptance and enrollment.

2.  The probative evidence clearly and unmistakably 
establishes that the preexisting macular degeneration was not 
aggravated during active service beyond its natural 
progression.


CONCLUSION OF LAW

An eye disability, to include macular degeneration, pre-
existed active service and was not aggravated during active 
service. 38 U.S.C.A. §§ 1111, 1131, 1132, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated in December 2000 and September 2004, the RO 
advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claim for service connection, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was informed of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to substantiate his claim for service connection.  The 
September 2004 letter specifically informed the veteran to 
provide "any additional evidence" that he possessed that 
pertained to his claim.  The December 2000 and September 2004 
letters therefore provided the notice of all four elements 
that were discussed above. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Here, the veteran was not provided notice regarding the 
rating of disabilities of the eyes or effective dates of 
awards.  However, he is not prejudiced by the lack of such 
notice, as it becomes significant only when there is a grant 
of compensation and not, as here, when there is a denial.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).  Although 
full VCCA-complying notice was not provided prior to the 
initial adjudication of this claim, the veteran had ample 
opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.

The veteran's service medical records are on file.  Treatment 
records have been obtained from the Dallas VA Medical Center 
(VAMC) and Wilmington VAMC.  Decisions from the Social 
Security Administration's (SSA) and the evidence the SSA 
considered in rendering those decisions have been obtained.  
The veteran has not identified any additional outstanding 
medical records that would be pertinent to the claim on 
appeal.  In this regard, the Board notes that the veteran 
indicated in a November 2004 statement that records 
concerning his eye disability could be obtained from the 
Wilmington VAMC.  The veteran was afforded a VA examination 
in April 2005 for the purpose of determining the nature and 
etiology of his bilateral eye disability.  Further, as noted 
above, the Board obtained a VHA medical opinion in January 
2006 and allowed the veteran the opportunity to submit 
additional evidence and argument with regard to the same.  
Additional argument was in fact received from the veteran in 
April 2006.  He also waived RO consideration of the opinion 
in a March 2006 statement.  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.


Service Connection

The veteran argues that he entered active service with vision 
that was correctable to 20/20.  He acknowledges that he had a 
pre-service history of "eye trouble."  However, he contends 
that his service enlistment examination was absent any 
findings of a disability of the eyes other than a problem 
with myopia, and that such a finding is evidence that he did 
not have an eye disability (other than myopia) prior to 
enlistment.  He maintains that he suffered a sudden loss of 
vision due to macular degeneration after he entered service, 
which he believes is evidence that his eye disability had its 
onset in service.  However, if it is determined that his eye 
disability (macular degeneration) existed prior to service, 
the veteran argues that his active service aggravated the 
disability beyond the course of its natural progression.  He 
asserts that overexposure to sunlight during basic training 
caused his macular degeneration to worsen.

Service medical records show that upon examination onto 
active service in June 1969 the veteran gave a history of 
"eye trouble -glasses."  His vision was 20/40 bilaterally, 
corrected to 20/20.  He was diagnosed as having myopia and 
hyperopia.  On evaluation in the eye clinic on February 2, 
1970, the veteran provided a three-year history of seeing an 
ophthalmologist.  His visual acuity was 20/80 on the right 
and 20/300 on the left.  There was a pigmentary disturbance 
on the left greater than the right.  PIP failed 6/14.  The 
macular on the left eye had raised pigment with a "central 
pit-like volcano crater."  A February 5, 1970, treatment 
note documented a two degree central raised scotoma on the 
left.  Referencing the findings of the February 2 evaluation, 
a February 11, 1970 ophthalmology consultation noted that the 
veteran first became symptomatic in 1964 while he was in 
junior high school.  An examination was conducted.  The 
impression was macular degeneration of unknown etiology, 
unaccompanied by or secondary to any other illness.

Included with the service medical records is a February 16, 
1970, statement from the veteran's private ophthalmologist, 
A.H. Meckley.  Dr. Meckley reported that he had first seen 
the veteran in July 1968 after a referral by a local 
optometrist, who had diagnosed him as having retinal 
degeneration.  Dr. Meckley said the veteran's examination was 
negative except for a peculiar pigment circle in the macula 
of both eyes, left more than right.  He said there was no 
edema, traction, or vitreous cells.  Retinal periphery was 
negative.  Tangent screen fields showed faint scotoma for 
1/1000 white targets, both eyes.  His visual acuity was 20/20 
on the right and 20/30 on the left.  Dr. Meckley indicated 
that a re-evaluation conducted in April 1969 had shown no 
changes.

A medical board evaluation was convened because it was 
determined that the veteran's visual acuity did not meet 
retention standards.  A February 25, 1970, medical board 
summary noted that the veteran started having problems with 
his vision in the summer of 1968, at which time he had 
bilateral macular degeneration.  Reference was made to the 
findings in Dr. Meckley's February 1970 statement as well as 
those in the February 2 eye clinic evaluation.  The prognosis 
was that the veteran's visual acuity would continue to 
decrease to about 20/300 in each, at which time the vision 
should stabilize. The final diagnosis was bilateral macular 
degeneration, cause undetermined, existed prior to service, 
and not aggravated by military service.

Also of record is an April 2005 VA examination report.  The 
veteran's in-service history of being diagnosed as having 
macular degeneration was discussed.  The examiner also noted 
that the veteran's post-service history included working as 
an air conditioning technician for 25 years, and that he 
ceased working in 1987 because he noticed significant trouble 
with his vision and was no longer able to work safely.  At 
the time of the examination, the veteran's vision was 20/200 
bilaterally, corrected to 20/50 on the right.  Additional 
testing was conducted to include pupil, motility, external, 
slip lamp, and fundus examinations.  The diagnosis was 
"abnormal maculae, both eyes, etiology unknown."  The 
examiner provided an opinion that there was no connection 
between the veteran's maculae condition and his military 
service.  He said he did not believe the condition was caused 
or aggravated by the veteran's active service.

Consideration has been given to the January 2006 VHA opinion 
as well.  In addressing the first question presented by the 
Board, the VA ophthalmologist stated that, according the 
record, the veteran suffered from a macular condition of 
unknown etiology in both eyes as well as a refractive error 
consisting of myopia and astigmatism.  Next, he said that it 
was "certainly evident" that the veteran's current macular 
degeneration did not have its onset during his active 
service, and that the macular degeneration was not related to 
an in-service disease or injury.  He observed that the 
aforementioned service medical records and statement from Dr. 
Meckley indicated that the eye condition existed prior to the 
veteran's active service.  Responding to the final (third) 
question presented by the Board, the examiner stated that the 
veteran's macular degeneration did in fact increase in 
severity during his active service.  However, he reported 
that the macular condition did not increase in severity due 
to any service related condition but rather due to the 
natural progression of the condition.  He noted that a 
characteristic of some forms of macular degeneration was a 
change in vision (from good to bad) in a short period of 
time.  Nevertheless, the examiner summarized that it appeared 
that the veteran had a macular condition prior to enlistment, 
and that it became worse during his active service but with 
no correlation or aggravation by his active military service.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA's General Counsel 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence (1) that the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOGCPREC 3-2003; see generally Cotant v. 
Principi, 17 Vet. App. 116, 124 (2003) (the Court raised the 
question of the proper interpretation of sections 1111 and 
1153 and the validity of the pertinent part of 38 C.F.R. § 
3.304(b) under that interpretation).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that 38 U.S.C.A. §§ 1110, 1131 
provide compensation for disability incurred during wartime 
and peacetime service and a presumption of soundness upon 
entrance into service, except as to disorders noted at that 
time, under 38 U.S.C.A. §§ 1111, 1132. Wagner v. Principi, 
370 F. 3d 1089 (Fed. Cir. 2004).  The Court held that, in the 
case of wartime service, "it may be overcome only 'where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.'"  Wagner v. Principi, 370 F. 
3d 1089 (Fed. Cir. 2004); see VAOGCPREC 3- 2003 (July 16, 
2003).

Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect a change in the interpretation 
of the statute governing the presumption of sound condition.  
The final rule conforms to Federal Circuit precedent in 
Wagner and applies to claims, which were pending on or filed 
after May 4, 2005.  As the veteran's case was pending as of 
that date, the amendment applies.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).

Here, a preexisting disability of the eyes (other than myopia 
and hyperopia) was not noted at the time the veteran was 
examined, accepted and enrolled for active service.  The 
presumption of soundness would therefore apply.  However, 
based upon review of the entire record, the Board finds that 
clear and unmistakable evidence demonstrates that the veteran 
had an eye disability (macular degeneration) prior to his 
entering active duty service.  The statement from Dr. Meckley 
and the medical board report are highly probative on this 
point.  The statement from Dr. Meckley clearly identified the 
existence of a degenerative eye condition prior to the 
veteran's active service.  Moreover, taking into 
consideration Dr. Meckley's statement and the veteran's 
reported history, the report of the medical board provided an 
unambiguous opinion as to the onset (preexisting nature) of 
the veteran's macular degeneration.  Notwithstanding this 
persuasive and contemporaneous medical evidence, the April 
2005 VA examination and January 2006 VHA opinion both 
provided opinions that the veteran's macular degeneration 
pre-existed his active service.  The VHA opinion provided 
particularly sound rationale for its conclusion.  The Board 
finds all these records to be clear and unmistakable evidence 
of a pre-existing disability of the eyes (macular 
degeneration).  The veteran has not submitted any competent 
evidence to refute these findings.  

Next, the Board will address whether the pre-existing macular 
degeneration underwent an increase in severity during 
service.  The veteran's service medical records reflect an 
increase in severity.  Such is clearly shown.  The veteran's 
visual acuity went from 20/40 bilaterally, corrected to 
20/20, which was at enlistment, to 20/80 on the right and 
20/300 on the left.  This change occurred in the course of 
approximately seven months.  Indeed, the January 2006 VHA 
opinion indicated that the veteran's macular degeneration 
increased in severity during his active service.  

However, there is also clear and unmistakable evidence that 
rebuts the presumption of aggravation.  The January 2006 VHA 
opinion indicated that the increase in severity experienced 
by the veteran was due to the natural progression of the 
condition (macular degeneration).  In rendering that opinion, 
the examiner indicated that there were macular conditions 
that could drastically change one's vision in less than 24 
hours.  He was emphatic that the worsening of the veteran's 
macular condition in service had no correlation to his active 
service.  He stated without reservation that there was no 
aggravation.  Again, the veteran has not submitted any 
competent medical evidence to the contrary.

Given the evidence regarding the veteran's eye problems prior 
to service and the nature of his eye problems in-service, 
together with the conclusions of the medical board, VA 
examination, and VHA opinion, and the absence of competent 
evidence rebutting those records, clear and unmistakable 
evidence demonstrates that the veteran had an eye disability 
(macular degeneration) prior to his entering active duty 
service, and that this condition was not aggravated beyond 
the natural progression of the disorder during his period of 
active service.

Although the veteran believes that his macular degeneration 
was incurred or aggravated as a result of his active service, 
he is not a licensed medical practitioner and he is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Espiritu, 2 Vet. App. 492.  Therefore, 
based upon the evidence of record, the Board finds service 
connection for macular degeneration is not warranted.

The Board notes that the veteran was also diagnosed as myopia 
and hyperopia in service.  However, notwithstanding the fact 
that these conditions were identified at service enlistment, 
these are congenital or developmental defects not considered 
diseases or injuries within the regulations.  See 38 C.F.R. § 
3.303(c) (2005).

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). Here, the preponderance 
of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for an eye disability, to 
include macular degeneration, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


